Case: 22-10663     Document: 00516556311         Page: 1     Date Filed: 11/23/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-10663
                                Summary Calendar                            FILED
                                                                    November 23, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Joe Lewis Finley,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:03-CR-18-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Joe Lewis Finley, federal prisoner # 30231-177, appeals the denial of
   his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. The
   district court stated that it had reviewed Finley’s arguments and denied the
   motion after finding that he had failed to demonstrate that extraordinary and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10663      Document: 00516556311           Page: 2   Date Filed: 11/23/2022




                                     No. 22-10663


   compelling circumstances warranted relief and after considering the
   applicable factors provided in 18 U.S.C. § 3553(a). Finley contends that the
   district court’s order failed to adequately consider or discuss his
   extraordinary and compelling reasons for compassionate release or the
   applicability of the § 3553(a) factors.
          We review the denial of Finley’s § 3582(c)(1)(A)(i) motion for an
   abuse of discretion. See United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020). In this case, the court adequately considered Finley’s arguments
   and concluded that consideration of the § 3553(a) factors did not weigh in
   favor of relief; the record sufficiently supports the denial. See Chavez-Meza
   v. United States, 138 S. Ct. 1959, 1965-67 (2018).
          We need not consider Finley’s contention that the district court erred
   in finding that he failed to show extraordinary and compelling reasons
   warranting relief because the district court did not abuse its discretion in its
   alternative holding that relief was not warranted under the § 3553(a) factors.
   See United States v. Ward, 11 F.4th 354, 360-62 (5th Cir. 2021); Chambliss,
   948 F.3d at 693. The district court’s decision is AFFIRMED.




                                             2